DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RITA MAURINO,
                                 Appellant,

                                    v.

                              TERRI HUGHES,
                                 Appellee.

                               No. 4D20-677

                          [February 25, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Willis, Judge; L.T. Case No. 2020DR001374.

  Michael D. Gelety, Fort Lauderdale, for appellant.

  No appearance filled for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *            *        *

   Not final until disposition of timely filed motion for rehearing.